         Case 1:19-cr-00366-LGS Document 142 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                       ECF CASE
                                              )
UNITED STATES OF AMERICA                      )
                                              ) NOTICE OF APPEARANCE AND REQUEST
               v.                             )      FOR ELECTRONIC NOTIFICATION
                                              )                     19 Cr. 366 (LGS)
STEPHEN M. CALK                               )
                                              )
                    Defendant.                )


TO:     Clerk of Court
        United States District Court
        Southern District of New York

        The undersigned attorney respectfully requests the Clerk to note his appearance in this case

and to add him as a Filing User to whom Notices of Electronic Filing will be transmitted in this

case.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York



                                                      by: /s/ Hagan Scotten
                                                          Hagan Scotten
                                                          Assistant United States Attorney
                                                          (212) 637-2410
